Title: To Thomas Jefferson from John Quincy Adams, 18 November 1824
From: Adams, John Quincy
To: Jefferson, Thomas


 Dear Sir,
Washington
18. November. 1824.
Mr George Sullivan, the bearer of this Letter, is a distinguished Citizen of Massachusetts, whose father was well known to you, in person and by reputation; and particularly as Governor of that Commonwealth, at an interesting period of your public administration. Mr Sullivan is at this time the Agent of Massachusetts for certain claims upon the Government of the Union; and avails himself of an interval of leisure, for an excursion, with his Lady, to present his respects personally to you—I am happy to have it in my power to introduce them to you; and to profit of the occasion of renewing to you the assurance of my most respectful Consideration.John Quincy Adams.